Citation Nr: 1428808	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee injury, characterized as post-operative degenerative joint disease, to include an extension of a temporary 100 percent rating. 

2.  Entitlement to service connection for chronic lumbar strain with L5/S1 degenerative disc disease, to include as secondary to service-connected post-operative left knee injury with degenerative joint disease.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 until August 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

These claims were previously before the Board in December 2010, at which time the Board remanded both issues for additional development.  

In September 2013, the Veteran and his representative appeared before the undersigned to offer evidence and testimony in support of these claims; a transcript of the hearing is of record.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  At his September 2013 hearing, prior to promulgation of a decision, the Veteran withdrew his appeal with respect to the issue of an increased rating for a left knee disorder.  

2.  The preponderance of the evidence shows that the Veteran's lumbar spine disorder is aggravated by his service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased rating for a left knee disorder have been met. 38 U.S.C.A. §§ 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for a lumbar spine disorder, as secondary to a service-connected left knee disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  




Increased Rating

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204 (2013).

The Veteran perfected an appeal on the issue of an increased rating for a left knee disorder in January 2009.  Thereafter, in a statement made during his September 2013 hearing, the Veteran withdrew the appeal as to this issue.  There remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service- connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); see Allen v. Brown, 8 Vet. App. 374 (1995).  

 In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran does not allege, nor does the evidence show, that his lumbar spine disorder was incurred during active military service.  Rather, the Veteran contends that service connection is warranted for his lumbar spine disorder because it is related to his service-connected left knee disability.  

A July 2009 VA examination report shows that the Veteran reported low back pain 2-3 years prior to his left knee surgery in 2007.  The examiner noted that the Veteran may now have more back pain due to his altered gait post-surgery.  The examiner diagnosed the Veteran with chronic lumbar sprain with L5-S1 degenerative disc disease and opined that it was less likely than not related to his left knee.  However, the examiner noted that: "there may have been some aggravation in his back from his knee problem . . . ."  At a September 9, 2009 VA examination, the Veteran was diagnosed with chronic lumbar sprain with L5-S1 degenerative disc disease.  The examiner opined that it was less likely than not related to the Veteran's left knee disability.  However, the examiner noted that the Veteran's lumbar spine disorder "may have been aggravated by [the left knee] following the open surgery in 2007."  

A September 14, 2009 VA examination report by a different physician shows a diagnosis of lumbosacral strain with degenerative joint disease at L5-S1.  The examiner opined that it was less likely than not that the Veteran's lumbar spine disorder was related to his left knee disability, but he did not comment on aggravation.  A November 2012 VA examination report shows that the July 2009 and September 9, 2009 examiner amended his opinion to state that the Veteran's left knee disability aggravated his lumbar spine disorder due to the alteration in gait after surgery.  

These opinions are supportive of the Veteran's claim for his lumbar spine disorder being secondary to his left knee disability.  With the exception of the September 14, 2009 VA opinion, which did not address aggravation, all medical opinions of record indicate that it is at least as likely as not that the Veteran's lumbar spine disorder is aggravated by his service-connected left knee disability.  

Service connection for a lumbar spine disorder as secondary to a left knee disability is granted.  As the claim for a lumbar spine disorder is being granted, the Board finds that there would be no useful purpose in addressing the theory of direct service connection.  


ORDER


Entitlement to a rating in excess of 10 percent for a left knee injury, characterized as post-operative degenerative joint disease, to include an extension of a temporary 100 percent rating is dismissed.  

Entitlement to service connection for chronic lumbar strain with L5/S1 degenerative disc disease, to include as secondary to service-connected post-operative left knee injury with degenerative joint disease is granted.  


REMAND

The Board's review of the claims file reveals that additional RO action on the claim remaining on appeal is warranted.  

The Veteran contends that he is unemployable due to his service-connected disabilities.  The Veteran does not currently meet the percentage threshold criteria for a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, as service connection for a lumbar spine disability has been granted herein, it is possible that the Veteran may meet the threshold criteria after a rating has been assigned.  

If the Veteran still does not meet the threshold criteria for a TDIU after a rating has been assigned for his lumbar spine disability, and there is evidence of unemployability due solely to service-connected disability, then the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of any outstanding VA treatment records dated from February 2013 forward.  If the Veteran identifies any other outstanding treatment records upon remand, appropriate efforts should also be made to obtain such records, after receiving any necessary authorization.  

2. Thereafter, if the Veteran is not found to be entitled to a rating for his lumbar spine disability so as to the meet the schedular threshold criteria for a TDIU under 38 C.F.R. § 4.16(a), the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU.  

3. After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claims for a TDIU based on all lay and medical evidence of record, with application of 38 C.F.R. § 4.16(b) if warranted.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claim file since the last statement of the case.  Allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


